CORN, J.
Plaintiff obtained a judgment September 22, 1950. Motion for new trial was filed September 25, 1950, and overruled September 29, 1950. Thereafter there were two orders of extension of time in which to make and serve a case-made. The appeal was not filed in this court until March 12, 1951.
There was no attempt to obtain an order in which to extend the time to file the appeal in this court. 12 O.S. 1941 §972, as amended by S.L. 1949, p. 97, §1, provides that appeals must be lodged in this court within three months after the judgment from which the appeal is taken. In Adams v. Hobb, 204 Okla. 85, 226 P. 2d 913, this court held that it was necessary to obtain an order extending the time to appeal under the terms of that amendment within three months after the rendition of the judgment. Therein it is also held that an order of the trial court extending the time within which to make and serve a case-made does not extend the time for appeal. See, also, Sheets v. Sheets, 204 Okla. 88, 226 P. 2d 915; East Side Baptist Church et al. v. Morgan, 204 Okla. 685, 233 P. 2d 957.
Since the appeal was not lodged in this court within three months after the date judgment was rendered, the appeal must be and the same is dismissed.